Citation Nr: 1011413	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder (claimed as a left foot disorder).  

2.  Entitlement to service connection for a right ankle 
disorder (claimed as a right foot disorder).  

3.  Entitlement to service connection for a left knee 
disorder.   

4.  Entitlement to service connection for a right knee 
disorder.   

5.  Entitlement to service connection for chest pain.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals, laminectomy and fusion of lumbar spine. 

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension. 

8.  Entitlement to special monthly pension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran, his spouse and sister


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of March 2007 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The Veteran, spouse and sister testified in support of these 
claims during hearings held at the RO in August 2008, before 
a Decision Review Officer, and October 2009, before an Acting 
Veterans Law Judge.   

After reopening the claim of entitlement to service 
connection for hypertension, below, the Board discusses it on 
its merits in the REMAND section of this decision and REMANDS 
this claim to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  


FINDINGS OF FACT

1.  On October 28, 2009, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the Veteran requesting withdrawal of his 
appeal on the claims of entitlement to service connection for 
chest pain and entitlement to special monthly pension.  

2.  The Veteran does not currently have a left ankle/foot 
disorder.

3.  The Veteran does not currently have a right ankle/foot 
disorder.

4.  A left knee disorder is not related to the Veteran's 
active service. 

5.  A right knee disorder is not related to the Veteran's 
active service. 

6.  The RO last denied the Veteran's claims of entitlement to 
service connection for residuals, laminectomy and fusion of 
lumbar spine, and hypertension in a rating decision dated 
September 2004.

7.  The Veteran initiated, but did not perfect, an appeal of 
the RO's September 2004 rating decision.

8.  The evidence received since September 2004 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for residuals, laminectomy and fusion of lumbar 
spine, and raises a reasonable possibility of substantiating 
that claim.  

9.  Residuals of a laminectomy and fusion of lumbar spine are 
not related to the Veteran's active service.

10.  Arthritis of the lumbar spine did not manifest to a 
compensable degree within a year of the Veteran's discharge 
from service.

11.  The evidence received since September 2004 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for hypertension and raises a reasonable 
possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The criteria for the Veteran's withdrawal of a 
substantive appeal on the claim of entitlement to service 
connection for chest pain are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for the Veteran's withdrawal of a 
substantive appeal on the claim of entitlement to special 
monthly pension are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

3.  A left ankle disorder (claimed as a left foot disorder) 
was not incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  A right ankle disorder (claimed as a right foot disorder) 
was not incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

6.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

7.  The September 2004 rating decision, in which the RO 
denied the Veteran's claims of entitlement to service 
connection for residuals, laminectomy and fusion of lumbar 
spine, and hypertension, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

8.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for residuals, 
laminectomy and fusion of lumbar spine.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

9.  Residuals, laminectomy and fusion of lumbar spine, were 
not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.397, 
3.309 (2009).

10.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection for Chest Pain & Special 
Monthly Pension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  

In this case, on October 28, 2009, prior to the promulgation 
of a decision in the appeal, the Board received written 
notification from the Veteran requesting withdrawal of his 
appeal on the claims of entitlement to service connection for 
chest pain and special monthly pension.  Given this 
withdrawal, there remain no allegations of errors of fact or 
law for appellate consideration and the Board does not have 
jurisdiction to review the appeal on the withdrawn claims.  
These claims must therefore be dismissed.

II.  Claims for Service Connection for Left and Right Ankle & 
Knee Disorders

A.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance with regard to the claims being decided.  The 
Board's decision to proceed in adjudicating these claims does 
not, therefore, prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

1.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  

The aforementioned notice requirements apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of disability; (3) a connection 
between service and disability; (4) degree of disability; and 
(5) effective date of disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

With regard to claims to reopen, VA must inform the claimant 
of the evidence and information necessary to reopen the claim 
and of the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  In notifying the claimant of what evidence would be 
considered new and material, VA should look at the basis for 
the denial in the prior decision and identify the evidence 
that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated March 2007, before initially deciding 
those claims in a rating decision dated March 2007.  The 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of the notice letters, considered in conjunction 
with the content of other letters the RO sent the Veteran in 
March 2008, April 2008 and August 2008, also reflects 
compliance with pertinent regulatory provisions and case law, 
noted above.  In the letters, the RO acknowledged the 
Veteran's claims, notified him of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, notified him of VA's duty to assist 
and indicated that it was developing his claims pursuant to 
that duty.  

The RO also identified the bases of the RO's last denial of 
the Veteran's claims for service connection for residuals, 
laminectomy and fusion of lumbar spine, and hypertension and 
provided him all necessary information on disability ratings 
and effective dates.  As well, the RO identified the evidence 
it had received in support of the Veteran's claims and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the Veteran in 
obtaining all other outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  

2.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claims, including service and post-service treatment records 
and information from the Social Security Administration 
(SSA), but in some cases, its efforts failed to produce the 
evidence identified.  The RO also afforded the Veteran VA 
examinations, during which examiners discussed the etiology 
of the Veteran's knee and low back disorders and 
hypertension.  No examiner discussed the Veteran's ankles or 
feet.  However, such a discussion, either during a VA 
examination or in an opinion, is not mandated in this case 
given a lack of competent evidence of a current ankle or foot 
disability or persistent, recurrent symptoms of such a 
disability.  38 U.S.C.A. § 5103A(d) (West 2002).

B.  Analysis 

The Veteran claims entitlement to service connection for 
ankle/foot and knee disabilities.  According to written 
statements he submitted during the course of this appeal, he 
developed ankle/foot and knee pain, in part, after 
accomplishing multiple, physically taxing, injury-causing 
parachute jumps while serving with the 82nd Airborne 
Division.  He further alleges that his duties as a heavy 
equipment mechanic, which necessitated lifting, bending, 
stooping and squatting in awkward positions and carrying 
heavy toolboxes, also caused injuries.  As well, while in 
service, he participated in a work program to aid in his 
reentry into the civilian work force, which involved working 
in an autobody shop with heavy equipment.  Allegedly, this 
aggravated his injuries.  The Veteran does not believe VA 
considered his assigned service duties as being the cause of 
his current disabilities. 
 
In support of his appeal, the Veteran has submitted two 
written statements: one from his sister and another from his 
sister's former roommate.  These letters confirm that the 
Veteran began to express health complaints following service, 
some of which he attributed to jumping as a paratrooper.  
Therein, the sister and her former roommate mention the 
Veteran's back and legs, but not his ankles, feet or knees.  
In discussing the Veteran's legs generally, they offer their 
opinions that the jumping caused the Veteran's current leg 
disabilities.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Ankle/Foot Disabilities

According to the Veteran's hearing testimony, presented in 
August 2008 and October 2009, he injured his feet and ankles 
during service when he was parachute jumping because when he 
landed, he tilted his feet in anticipation of folding and 
rolling to the ground.  Allegedly, he first noticed ankle 
pain after several jumps, six months to a year after he 
entered service, but never sought treatment therefor.  
Rather, he sought treatment for general leg pain, which 
encompassed his ankle and foot pain.  The Veteran contends 
that, since then, he has continued to experience such pain 
and has developed weak ankles and feet, but no physician has 
diagnosed a particular ankle/foot disability.

According to October 2009 hearing testimony of the Veteran's 
sister and spouse, the Veteran had no ankle problems prior to 
service and began to complain of such problems in 1972. 

The evidence of record does not support the Veteran's 
assertion that he currently has ankle/foot disabilities that 
are related to his active service.  His DD Form 214 confirms 
that the Veteran participated in basic Airborne training and 
received a Parachute Badge, which would require that the 
Veteran jump on multiple occasions during service, but there 
is no evidence, other than the Veteran's assertions, 
indicating that these jumps have resulted in current 
ankle/foot disabilities.

His service treatment records reflect no in-service ankle or 
foot injury.  The Veteran reported foot trouble on three 
occasions, in June 1967 (arch supports prescribed) and August 
1968, and on separation examination conducted in May 1969, he 
reported occasionally painful feet.  An examiner noted a 
childhood scar on the foot (also noted on pre-induction 
examination conducted in February 1967).  Since then, 
however, no medical professional has diagnosed any ankle/foot 
disability to which the in-service foot pain might be 
attributable.  This is so despite the fact that, since 
discharge, the Veteran has received extensive treatment for 
multiple disabilities and had multiple opportunities to 
report ankle/foot complaints and undergo ankle/foot 
evaluations.  In fact, during treatment visits for diabetes, 
which typically involve foot evaluations, examiners 
consistently noted normal feet.  

Once, in January 2006, the Veteran reported tingling toes, 
which a physician discussed in conjunction with the Veteran's 
back disability.  Since then, in August 2006, another 
physician evaluated the Veteran's feet and noted that they 
were normal.  

To prevail in a claim for service connection, a claimant must 
submit competent evidence establishing that he has a current 
disability resulting from service.  In this case, the 
Veteran's assertions constitute the only evidence diagnosing 
ankle/foot disabilities.  Such assertions may be considered 
competent only when: (1) the layperson is competent to 
identify a medical condition, (2) the layperson is reporting 
a contemporaneous medical diagnosis, or (3) the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (providing an example that a 
layperson would be competent to identify a "simple" 
condition like a broken leg, but would not be competent to 
identify a form of cancer); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board 
may not determine that lay evidence lacks credibility based 
merely on the absence of contemporaneous medical evidence).  
     
In this case, the Veteran is competent to state that he felt 
pain in his ankles/feet during service and continues to feel 
the same pain, but he does not possess a recognized degree of 
medical knowledge to diagnose a medical disability manifested 
by such pain.  

The Board thus finds that the Veteran does not currently have 
left and right ankle/foot disabilities.  Based on this 
finding, the Board concludes that such disabilities were not 
incurred in or aggravated by active service.  A preponderance 
of the evidence is against each of these claims.  The 
benefit-of-the-doubt rule is thus not for application.  

2.  Knee Disabilities

According to the Veteran's August 2008 and October 2009 
hearing testimony, the Veteran injured his knees during 
service when he was parachute jumping secondary to the same 
tilting noted above.  Allegedly, he never sought treatment 
for knee complaints but expressed general leg complaints, 
which encompassed knee pain.  The Veteran contends that, 
approximately 10 to 15 years prior to the 2009 hearing, he 
began to experience knee pain, fatigue, giving out and 
weakness, but no physician has since diagnosed a particular 
knee disability.

According to October 2009 hearing testimony of the Veteran's 
sister and spouse, the Veteran had no knee problems prior to 
service and began to complain of such problems in 1972. 

A report of VA examination conducted in February 2005 
confirms that the Veteran has left and right knee 
disabilities diagnosed as strains.  The question is thus 
whether these disabilities are related to his active service.  

His service treatment records reflect no in-service knee 
injury and no mention of the knees, including on separation 
examination conducted in May 1969.  They confirm that the 
Veteran once reported leg problems, which a medical 
professional attributed to a pulled muscle.  This 
professional did not mention the Veteran's knees.  

Following discharge, in the 1970s and 1980s, the Veteran 
received extensive medical treatment for multiple medical 
conditions, including secondary to a work-related injury 
(developed neck and back pain while rolling an oil drum) and 
subsequent automobile accident, none involving his knees.  

He first reported knee complaints in February 2005, during a 
VA examination.  On that date, he indicated that he had had 
knee pain since experiencing hard landings during service 
secondary to parachuting.  Knee x-rays were normal.  An 
examiner diagnosed right and left knee strains.  

Since then, the Veteran has only rarely mentioned his knees 
and physicians have noted pain radiating down the legs, 
including past the knees, secondary to a back disability.  No 
medical professional other than the VA examiner noted above 
has diagnosed a knee disability.

That VA examiner discussed the etiology of the Veteran's 
right and left knee strains.  Based on a lack of evidence of 
in-service treatment for knee complaints and post-service 
evidence of a work-related injury, the examiner ruled out a 
relationship between the knee disabilities and the Veteran's 
active service.  He found that the disabilities were probably 
secondary to the work-related injury.  

The Veteran has not submitted a medical opinion refuting that 
of the VA examiner and, as previously indicated, his 
assertions, alone, are not considered competent evidence of a 
nexus in this case.  The Board thus finds that left and right 
knee disabilities are not related to the Veteran's active 
service.  Based on this finding, the Board concludes that 
such disabilities were not incurred in or aggravated by 
active service.  A preponderance of the evidence is against 
each of these claims.  The benefit-of-the-doubt rule is thus 
not for application.  

III.  Claims to Reopen

The RO previously denied the Veteran's claims of entitlement 
to service connection for residuals, laminectomy and fusion 
of lumbar spine, and hypertension in a rating decision dated 
September 2004.  The RO denied the claim for service 
connection for residuals, laminectomy and fusion of lumbar 
spine, on the basis that there was no evidence of a nexus 
between current back treatment and an in-service disability.  
The RO denied the claim for service connection for 
hypertension on the basis that there was no evidence of 
hypertension in service or within a year of the Veteran's 
discharge from service.  In so deciding, the RO considered 
the Veteran's service treatment records, post-service private 
and VA treatment records and reports of VA examinations.  

The RO initiated an appeal of the RO's September 2004 rating 
decision by filing a notice of disagreement therewith in 
October 2004.  After the RO issued a statement of the case in 
response, however, the Veteran did not perfect his appeal of 
the September 2004 rating decision.  It is thus final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

The Veteran filed a claim to reopen the previously denied 
claims in February 2007.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2009)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of an appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's September 2004 rating decision includes 
service treatment records, post-service private and VA 
treatment records, reports of VA examinations, written 
opinions of a private physician, information from SSA, the 
Veteran's written statements and hearing testimony, his 
spouse's and sister's hearing testimony, and written 
statements of his representative, a friend and a sister.

A.  Residuals, Laminectomy and Fusion of Lumbar Spine

With the exception of the service treatment records, which 
were of record in September 2004, and the Veteran's written 
statements and hearing testimony, which essentially reiterate 
assertions made prior to September 2004, this evidence is 
new.  It was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of 
the evidence of record at the time of the last prior final 
denial.  This evidence is also material because, by itself or 
when considered with the evidence previously of record, it 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for residuals, laminectomy 
and fusion of lumbar spine, and raises a reasonable 
possibility of substantiating that claim.  

Specifically, the written opinions of a private physician, 
dated February 2008 and May 2008, relate the Veteran's back 
disability to the Veteran's service, or more specifically, to 
multiple in-service parachute jumps required as part of the 
Veteran's service in the Airborne.  The absence of this type 
of evidence, or more specifically, nexus evidence, formed the 
basis of the RO's previous denial of the Veteran's claim for 
service connection for residuals, laminectomy and fusion of 
lumbar spine.      

Having determined that new and material evidence has been 
received, the Board may reopen this claim.  It may too decide 
it on its merits because, as explained above, VA has 
satisfied its duties to notify the Veteran of the evidence 
needed to substantiate this claim and to assist him in the 
development of the claim under the VCAA.

According to written statements the Veteran submitted during 
the course of this appeal and his August 2008 and October 
2009 hearing testimony, his current back disability developed 
secondary to, or preexisted and was aggravated by, back 
injuries sustained during service, including secondary to 
parachuting from November 1968 to May 1969, a car accident in 
which he was involved in early 1969, his duties as a heavy 
equipment mechanic, which necessitated lifting, bending, 
stooping and squatting in awkward positions and carrying 
heavy toolboxes, and his participation in a work program to 
aid in his reentry into the civilian work force, which 
involved working in an autobody shop with heavy equipment.  
The Veteran does not believe VA considered his assigned 
service duties as being the cause of his current 
disabilities. 

Allegedly, the Veteran received treatment, including pain 
medication, and was placed on bed rest and profiles for the 
back injuries sustained secondary to parachuting and the car 
accident.  The Veteran indicated that he jumped on 
approximately 60 occasions (five times in jump school and 
Fort Benning, once monthly for two years for pay and multiple 
additional times for training or special unit purposes) and 
described the nature of the jumps and cause of injuries as 
previously noted.  He also described a parachuting incident 
where he hit the ground out of control because of a wind 
change, felt a shock go up his body and was dragged by a 
still-inflated parachute through briar patches.  Allegedly, 
thereafter, he received treatment and examiners told him he 
had nerve damage and leg problems.  

The Veteran points out that, on entrance into service, he was 
healthy and physically fit and on separation from service, he 
had back problems.  The Veteran contends that, following 
discharge from service, in 1969, he continued to experience 
back pain and, since 1975, has undergone back surgery, 
including three fusions, on five occasions.  He acknowledges 
having had a work-related back injury in 1972, but claims 
that that injury aggravated his in-service back injuries.  

According to October 2009 hearing testimony of the Veteran's 
sister and spouse, the Veteran had no back problems prior to 
service and began to complain of such problems in 1972. 

In support of his appeal, the Veteran has submitted two 
written statements: one from his sister and another from his 
sister's former roommate, who met the Veteran in June 1969.  
The letter from his sister indicates that the Veteran 
returned home from service physically drained and constantly 
complaining of back pain with back disabilities that 
initially necessitated injections and subsequently required 
multiple surgeries.  The Veteran's sister believes that the 
back problems were caused by the Veteran's duties in 82nd 
Airborne Division.  

The letter from the roommate indicates that she observed the 
Veteran experiencing back pain following service in 1969, 
which the Veteran had told her was due to in-service 
parachute jumps.  She claims that she knows the Veteran was 
accurate because, eventually, his back disability 
necessitated five back surgeries. 

Post-service medical documents, including VA and private 
treatment records and letters from physicians dated since 
1976, reports of VA examinations conducted since May 1979, 
and employment information, confirm that the Veteran 
currently has a low back disability that has been variously 
diagnosed, including as a residual of a laminectomy and 
fusions of the lumbar spine.  The question is thus whether 
this disability is related to the Veteran's active service.   

The Veteran's service treatment records reflect complaints 
of, but not treatment for , back pain.  On pre-induction 
examination conducted in February 1967, the Veteran reported 
such pain.  The examiner noted occasional, mild back pain 
that was not considered disabling.  He again reported back 
pain during a separation examination conducted in May 1969.  
The examiner indicated that the Veteran had no recent back 
symptoms.  

The same records confirm that the Veteran once reported leg 
problems, which a medical professional attributed to a pulled 
muscle.  This professional did not mention the Veteran's 
back.

Records reflecting alleged back treatment during the earlier 
years after discharge are not available.  However, according 
to the Veteran, in 1972, he was rolling an oil drum at work 
when he experienced pain in his neck and back.  Thereafter, 
during the remainder of the 1970s and 1980s, he underwent 
multiple surgeries on his spine, including fusions, and was 
involved in a motor vehicle accident, which caused additional 
injuries.  Since then, the Veteran has received extensive 
treatment for a back disability, occasionally diagnosed as 
degenerative joint disease, most recently diagnosed as 
degenerative disc disease.

Multiple medical professionals have addressed the etiology of 
this disability.  In July 1988, during a VA examination, an 
examiner attributed the Veteran's low back pain and sciatica 
to multiple post-service surgeries and injuries.  On that 
date, the Veteran reported no in-service back injuries, only 
post-service back injuries beginning in 1972.  He described 
the 1972 injury as twisting his back secondary to rolling an 
oil drum.  He then reported a 1986 motor vehicle accident 
that aggravated his back.  Allegedly, between 1975 and 1988, 
he underwent four surgeries.      

In February 2005, during another VA examination, an examiner 
attributed the Veteran's lumbar disc disease and residuals of 
laminectomies with diskectomies and fusions to a traumatic 
1972 injury.  He based this opinion on the Veteran's reported 
in-service history of 60 parachute jumps and post-service 
history of back injuries and surgeries and a lack of evidence 
of formal back treatment in service.     

In February 2008, during a treatment visit, a private 
physician noted that the Veteran suffered from debilitating 
disc disease, which in his medical opinion directly resulted 
from his time in the military.  The physician indicated that 
the disease could be attributed to multiple parachute landing 
falls sustained as an airborne soldier.  He based this 
opinion, in part, on evidence of in-service back treatment 
documented in the Veteran's exit physical.  

In May 2008, the same private physician related the Veteran's 
degenerative disk disease to multiple in-service parachute 
landing falls.  He noted that the Veteran's service treatment 
records clearly indicated that the Veteran was seen for low 
back pain and injuries while in the service.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to medical opinions.  Provided these opinions include 
adequate statements of reasons or bases, the Board may favor 
one opinion over another.  See also Wray v. Brown, 7 Vet. 
App. 488 (1995).  An assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  Rather, the Board must consider the weight to be 
placed on an opinion depending upon the reasoning employed to 
support the conclusion and the extent to which the physician 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, does not constitute competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  The Court has 
also held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record, see Miller v. West, 11 Vet. App. 
345, 348 (1998), and that an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  As well, the Court has held that 
a bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not constitute competent 
medical evidence merely because the transcriber is a health 
care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), and that a medical professional is not competent to 
opine as to matters outside the scope of his expertise.  Id 
(citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  
Finally, the Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), 
that a medical opinion is inadequate when unsupported by 
clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 
(1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

In this case, the Board assigns the VA examiners' opinions 
greater evidentiary weight as they are based on an accurate 
review of the record and the Veteran's then reported medical 
history, both during and after service, which is 
substantiated by the record.  

The Board assigns the private physician's opinions less 
evidentiary weight as they are based solely on the Veteran's 
subsequently reported in-service medical history, which 
conflicts with his earlier reported histories and is not 
substantiated by the record, and do not take into account his 
post-service back injuries and surgeries, which are 
extensive.  

Based primarily on the VA examiners' medical opinions, the 
Board finds that residuals of a laminectomy and fusion of 
lumbar spine are not related to the Veteran's active service.  
Based on the absence of evidence of a diagnosis of low back 
arthritis prior to the 1970s, the Board also finds that 
lumbar spine arthritis did not manifest to a compensable 
degree within a year of the Veteran's discharge from service.  
In light of these findings, the Board concludes that a low 
back disability was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  
The evidence in this case is not in relative equipoise; 
therefore, the benefit-of-the-doubt rule is not for 
application.  Rather, a preponderance of the evidence is 
against the claim.  


B.  Hypertension

With the exception of the service treatment records, which 
were of record in September 2004, this evidence is new.  It 
was not previously submitted to agency decisionmakers and is 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial.  This evidence is 
also material because, by itself or when considered with the 
evidence previously of record, it relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for hypertension and raises a reasonable 
possibility of substantiating that claim.  

Specifically, the written opinions of a private physician, 
dated May 2008 and November 2009, relate the Veteran's 
hypertension to documented in-service chest pains and 
elevated blood pressure readings.  The absence of this type 
of evidence, or more specifically, nexus evidence, formed the 
basis of the RO's previous denial of the Veteran's claim for 
service connection for hypertension.    

Having determined that new and material evidence has been 
received, the Board may reopen this claim.  The Board may 
not, however, decide it on its merits because, as explained 
below, VA has not yet satisfied its duty to assist the 
Veteran in the development of the claim under the VCAA.

	(CONTINUED ON NEXT PAGE)




ORDER

The claim of entitlement to service connection for chest pain 
is dismissed.

The claim of entitlement to special monthly pension is 
dismissed.

The claim of entitlement to service connection for a left 
ankle disorder (claimed as a left foot disorder) is denied.  

The claim of entitlement to service connection for a right 
ankle disorder (claimed as a right foot disorder) is denied.  

The claim of entitlement to service connection for a left 
knee disorder is denied.   

The claim of entitlement to service connection for a right 
knee disorder is denied. 

The claim of entitlement to service connection for residuals, 
laminectomy and fusion of lumbar spine, is denied. 

New and material evidence having been received, the claim of 
entitlement to service connection for hypertension is 
reopened and, to this extent only, granted.


REMAND

The Veteran claims entitlement to service connection for 
hypertension.  Additional action is necessary before the 
Board decides this claim.  

As previously indicated, under the VCAA, VA is to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  In this case, with regard to the claim being 
remanded, VA has not yet done so.  To proceed in adjudicating 
this claim would thus prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. at 392-
94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, the RO afforded 
the Veteran two VA examinations in support of his claims for 
service connection for hypertension.  However, the reports of 
those examinations, dated February 2005 and November 2008, 
are inadequate to decide this claim.  They provide 
unfavorable opinions and do not reconcile other favorable, 
contradictory medical evidence of record.

The first VA examination report rules out a relationship 
between the Veteran's hypertension and active service on two 
bases: that a physician first diagnosed the Veteran with 
hypertension when he was 28, six years after his discharge 
from service, and that there is no documentation of 
hypertension during service.  The examiner commented that, in 
1969, the blood pressure recorded during the Veteran's 
service (140/100, 138/80, 134/82, 110/68, 110/80, 124/92 and 
120/90) would not be considered documentation of 
hypertension, but by today's standards, would indicate a pre-
hypertensive state.  

Similarly, the second VA examination report rules out a 
relationship between the Veteran's hypertension and active 
service on three bases: that there is no diagnosis of 
hypertension until many years after discharge from service, 
that, on examination conducted in September 2004, the Veteran 
reported a ten-year history of hypertension and that, 
although the Veteran had one elevated blood pressure reading 
during service, the results of subsequently conducted three-
day blood pressure checks were insufficient to show 
hypertension.  

Since then, the Veteran has submitted a written opinion of a 
private physician relating the Veteran's hypertension and 
coronary artery disease to the Veteran's service.  The 
physician bases his opinion on the previously noted blood 
pressure readings, which he indicates represent three 
elevated readings, including one systolic and diastolic and 
two isolated diastolic, service treatment records showing 
three reports of chest pain (once in August 1967 and twice in 
May 1968), and post-service treatment records showing 
continued complaints of and treatment for chest pains, 
shortness of breath, difficulty ambulating more than 20 yards 
and a progression of cardiac problems from hypertension to 
coronary artery disease.   

The Veteran does not dispute that a physician first diagnosed 
his hypertension years after his discharge from service.  He 
merely asserts that early symptoms of his hypertension and 
heart disease, into which the hypertension has developed, 
initially manifested in service.  Despite this assertion, to 
date, VA has not obtained a medical opinion specifically 
addressing whether the Veteran's hypertension and any 
associated cardiac disability (medical evidence conflicts 
regarding whether the Veteran actually has coronary artery 
disease) are related to certain symptoms reported during 
service, including chest pain, and the elevated blood 
pressure readings.  Before the Board can respond to the 
Veteran's assertion in this regard, additional medical 
information is needed.  

This case is therefore REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a 
VA examination by a cardiologist in 
support of his claim for service 
connection for hypertension.  Forward the 
claims file to the physician for review 
of all pertinent documents therein and 
ask him to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose all cardiac disabilities 
shown to exist, including, if 
appropriate, hypertension and 
coronary artery disease; 

b) opine whether each disability is 
at least as likely as not related to 
the Veteran's active service, 
including documented in-service 
complaints of chest pain and 
elevated blood pressure readings; 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions expressed; and 

d) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

2.  Thereafter, readjudicate the 
Veteran's claim based on all of the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 


other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).


_____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


